Per Curiam,
The sole question for decision in the court below was whether, under the facts agreed upon and embodied in the case stated, the plaintiff was entitled to judgment against the garnishee defendant for the amount of the debt, interest and costs in the original judgment, and costs of the attachment execution ?
We have considered the record with special reference to the question presented and are all of opinion that there is no error in the conclusion reached by the learned president of the common pleas, and hence the judgment entered in favor of the plaintiff should not be disturbed.
Judgment affirmed.